Citation Nr: 0207902	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  99-07 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hallux valgus of the left foot with hammertoes and claw foot 
prior to September 18, 2000.  

2.  Entitlement to an evaluation in excess of 10 percent for 
hallux valgus of the right foot with hammertoes and claw foot 
prior to September 18, 2000.

3.  Entitlement to an evaluation in excess of 50 percent for 
bilateral pes cavus, bilateral hallux valgus and hammertoes 
from September 18, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.  His claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from a July 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln Nebraska.   In June 2000, the Board 
remanded the case to the RO to determine whether the 
veteran's hallux valgus was part of his service-connected 
disability and to consider whether separate 10 percent 
ratings were warranted for each foot.  Those issues have been 
adjudicated by the RO, and the case is once again before the 
Board for appellate review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of these 
claims.

2.  Prior to September 18, 2000, the veteran's disability due 
to hallux valgus of the left foot with hammertoes and claw 
foot was manifested by clawing of the 2nd toes, calluses 
under the 2nd and great toes, and hammertoe deformity of the 
3rd , 4th  and 5th toes.  The left foot exhibited dorsiflexion 
to neutral and plantar flexion to 35 degrees.

3.  Prior to September 18, 2000, the veteran's disability due 
to hallux valgus of the right foot with hammertoes and claw 
foot was manifested by clawing of the 2nd toes, calluses 
under the 2nd and great toes, and hammertoe deformity of the 
3rd, 4th and 5th toes.  The right foot exhibited dorsiflexion 
to 4 degrees past neutral and plantar flexion to 40 degrees.

4.  From September 18, 2000, the veteran's bilateral foot 
disability is analogous in symptomology to bilateral pes 
cavus manifested by symptoms such as marked contraction of 
the plantar fascia with dropped forefoot, all toes 
hammertoes, very painful callosities, and marked varus 
deformity.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for the veteran's 
hallux valgus of the left foot with hammertoes and claw foot 
is not warranted prior to September 18, 2000.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R.   
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5278, 5280 
(2001), as amended by 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R.          § 3.102).

2.  An evaluation in excess of 10 percent for the veteran's 
hallux valgus of the right foot with hammertoes and claw foot 
is not warranted prior to September 18, 2000.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R.   
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5278, 5280 
(2001), as amended by 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R.          § 3.102).

3.  An evaluation in excess of 50 percent for the veteran's 
bilateral pes cavus, bilateral hallux valgus and hammertoes 
is not warranted since September 18, 2000.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R.        
§§ 3.321(b), 4.1-4.14, 4.71a, Diagnostic Code 5278 (2001), as 
amended by 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In December 1996, the veteran filed a claim for VA 
compensation benefits for "any and all foot problems" 
caused by having worn "capped" shoes in the U.S. Army.  In 
support of his claim, the veteran submitted treatment records 
from the Kearney Bone & Joint Clinic which show treatment for 
foot pain in 1991.  In May 1991, the veteran was seen for a 
deep, aching pain in his left forefoot, which the veteran 
said "limits him quite badly at times."  A physical 
examination revealed marked hammertoe formation with 
prominent metatarsal heads and metatarsal callosities.  The 
diagnostic impression was severe hammertoe formation with 
metatarsal callosities.  Some relief from pain was achieved 
by an injection between the second and third metatarsal 
heads.  The veteran underwent a second injection in September 
1991 so that he could participate in an upcoming bowling 
tournament.  He also indicated that he wanted to be scheduled 
for a metatarsal head resection at a later date.  

An October 1991 operative report from Good Samaritan Hospital 
shows that the veteran underwent excision of metatarsal heads 
two through five of both feet, as well as manipulation of K-
wire fixation.  The diagnosis was severe metatarsal 
callosities with hammertoe formation of all toes.  On follow-
up evaluation six weeks after that procedure, it was noted 
that all K-wires were removed and that his toes looked 
"pretty good".   When seen in December 1991, it was noted 
that he got around pretty well.  Some curling up of the toes 
was present, which the veteran said was bothersome but not 
particularly painful.  He reported a moderate amount of 
swelling at times, particularly after his feet had been down.  
Upon physical examination, the veteran ambulated with a 
somewhat cautious gait.  His toes did not touch the floor due 
to swelling of the forefoot area.  The wounds appeared to be 
well healed, with no area of redness or skin pressure on the 
plantar surface.  It was recommended that the veteran wear a 
night splint with elastic straps to hold his toes down 
against a board.  

At a VA compensation examination in March 1997, the veteran's 
history concerning his hammertoes was recorded.  Upon 
physical examination, both 2nd toes were set at 90 degrees at 
the distal interphalangeal joint.  Although no range of 
motion was elicited in either 2nd joint, no pain, swelling or 
other problems were present, and his posture and gait did not 
appear affected.  Photographs of the veteran's feet were 
taken and associated with the examination report.  The 
diagnostic impression was hammertoes that have returned since 
being fixed in 1993 (sic).    

In August 1997, the veteran was examined by the same 
physician who performed the resection in 1991 to determine 
whether his claw foot deformity was aggravated by service.  
The physician indicated that the veteran benefited from that 
procedure for a period of time, but had since developed 
recurrence of clawing of the 2nd toes with callus formation.  
He also observed that the metatarsal heads had improved and 
remained fairly asymptomatic.  A small callus was also 
observed under the great right toe.  The physician indicated 
that the 2nd toe would eventually become more of a problem 
and require either amputation when it breaks down and becomes 
infected, or it could be improved with manipulation and 
straightening at this point.  The physician concluded that 
the veteran's bilateral foot deformity was a congenital 
condition that was indeed aggravated by service. 

In April 1998, the veteran was examined to determine the 
nature and severity of his bilateral foot disability.  The 
veteran told the examiner that he had been retired for over 
fifteen years.   He reported that his toes were 
"straightened" with pins in 1993, but that it did not last.  
Upon physical examination, both feet had pes planus, hallux 
valgus, and a mallet deformity of both 2nd toes.  A hammer 
toe deformity was observed at the 3rd, 4th and 5th toes.  The 
veteran was able to ambulate on his toes and heels, but 
exhibited some decrease in balance.  Dorsiflexion was 4 
degrees past normal for the right foot and neutral for the 
left.  Plantar flexion was 40 degrees for the right foot and 
35 degrees for the left.   No pedal edema was present.  An X-
ray report dated January 1998 revealed severe bony resorption 
of the heads of the 2nd through 5th metatarsals bilaterally, 
degenerative disease of the metatarsophalangeal joints, and 
fusion of the right 4th metatarsophalangeal joint.  Based on 
these findings, the diagnostic impression included pes planus 
bilaterally, hallux valgus bilaterally and hammertoe 
deformity.  

In a July 1998 rating decision, the RO granted service 
connection for a bilateral foot condition, characterized as 
bilateral hammertoes with claw foot and pes planus.  The RO 
assigned a combined 10 percent evaluation for both feet, 
effective January 10, 1997, under Diagnostic Code (DC) 5282 
(hammertoe) and DC 5278 (claw foot).  The veteran's 
representative filed a Notice of Disagreement in July 1998, 
wherein he requested a separate 10 percent evaluation for the 
veteran's pes planus.  In a VA Form 9, the veteran clarified 
that he was seeking a separate 10 percent evaluation for each 
foot.  

The Board remanded the case in June 2000 and instructed the 
RO to adjudicate whether the veteran's hallux valgus was part 
of his service-connected foot condition, and, if so, to 
determine whether separate 10 percent evaluations were 
warranted for each foot under DC 5280.  See 38 C.F.R. § 
4.71a, DC 5280.   

Prior to RO adjudication, the veteran underwent a VA 
examination on September 18, 2000.  At that time, the veteran 
reported worsening pain, stiffness and weakness in both feet 
and toes.  Pain reportedly occurred while walking.  He said 
he used inserts and metatarsal supports.  He denied flare-ups 
but said his feet routinely hurt on a daily basis.  He 
explained that his activities had gradually decreased over 
the prior few years, and that he was now unable to dance, 
play golf or ambulate for long distances.  Objectively, both 
feet showed 1+ edema in the ankles and feet.  Hallux valgus 
was present bilaterally.  Both active and passive movement of 
the toes was precluded due to pain, although mild extension 
and flexion of the great toes was possible.  All toes were 
slightly painful when the examiner moved them.  Tenderness 
was present over the plantar surfaces of both feet an over 
the 2nd toes.  A large callus was observed over the distal 
metatarsal head of the right great toe.  His gait was 
described as unsteady, as he walked somewhat slowly and 
occasionally lost his balance because of pain.  Hammertoes 
were present in all toes except the great toes, especially 
the 2nd toes.  Mild bilateral pes planus was also noted.  X-
rays revealed chronic repetitive trauma including ankylosis 
of the right 4th metatarsal phalangeal joint, right-sided 
hallux valgus and metatarsus primus varus deformity, and 
chronic appearing resorption of the metatarsal heads 
throughout the feet.  The examiner's diagnoses included (1) 
history of claw foot, (2) pes planus, (3) hammer toes, (4) 
hallux valgus, (5) episode of musculoskeletal strain in both 
feet, (6) severe bony resorption of the heads of the 2nd 
through 5th metatarsals bilaterally, (7) degenerative disease 
of the metatarsal phalangeal joints, (8) and fusion of the 
right 4th metatarsal phalangeal joint.  With respect to the 
question presented in the Board's remand, the examiner opined 
that the veteran's hallux valgus was related to capped shoes 
he wore in service. 

The veteran underwent another examination in June 2001 to 
determine the severity of his foot disability.  At that time, 
the veteran told the examining physician that he suffered 
from long-term foot problems related to an inability to walk 
and wear shoes.  He said he was unable to walk without pain 
and that his only relief came from not ambulating.  He said 
he tried using padding and wearing different types of shoes, 
neither of which relieved the pain.  The examiner noted that 
surgery performed in 1991 resulted in fusion of the 
metatarsal phalangeal joints, and was not an acceptable 
result.  It was also noted that the digits had contracted in 
a claw toe formation.  Fusion of the metatarsals was located 
in the 4th and 5th toes on the right, and in the 3rd, 4th and 5th 
toes on the left, which the examiner said limited the 
veteran's motion.  The examiner indicated that placing a soft 
material in the veteran's shoes would help relieve the pain 
but would certainly not improve his gait.  The left foot 
demonstrated a mild hallux valgus deformity.  There was a 
contraction of the 2nd through 5th digits, which were severely 
flexed in the plantar position and fused in the plantar 
flexed claw position.  Fusion was present in the third, 
fourth and fifth metatarsal of the left foot.  Pes cavus was 
also present in the left foot.  The right foot demonstrated a 
similar hallux valgus and was much worse than the left.  
Contracture of the 2nd through 5th digits was present, with 
fusion at only the 4th and 5th metatarsals.  X-rays confirmed 
the above findings, and also revealed pes planus and the 
absence of a claw foot deformity.  Based on these findings, 
the diagnoses included: hammertoes, claw toes two through 
five bilaterally, hallux abductovalgus right worse than left; 
fusion with destruction of the metatarsal phalangeal joints, 
occurring on the 3rd, 4th and 5th left toes and on the 4th and 
5th right toes, with destruction of all joints of the lesser 
metatarsals two through five due to panmetatarsal head 
resection.  Regarding the veteran's overall disability, the 
examiner made the following comments:

He has a pronounced tenderness in the plantar 
surface of the feet with no improvement by 
orthopedic shoes or appliances.  The fact that the 
metatarsal phalangeal joints are fused in the 
third, fourth and fifth metatarsal; fourth and 
fifth on the right would allow him no forward 
progression movement which would certainly affect 
his ability to walk without pain.  He can not move 
his toes and has contracted digits.  The 
concentrated rate on the first metatarsal would 
give him pressure in that area and with all of this 
together noting that this patient would give him at 
least a 50 [percent] disability rating on his 
ability not to be able to ambulate without pain and 
function with the foot or at least shuffle without 
bending any of the forefoot areas of the feet.  

Based on that examination report, an October 2001 rating 
decision granted an increased evaluation for the veteran's 
right and left foot disabilities.  In particular, the RO 
assigned a separate 10 percent evaluation for each of the 
veteran's right and left foot disabilities, effective January 
10, 1997, under DCs 5278 and 5280.  The RO then assigned a 
combined 50 percent evaluation for the veteran's bilateral 
foot disability under DC 5278 (bilateral claw foot (pes 
cavus)), effective September 18, 2000, the date of the VA 
examination showing an increase in disability. 

II.  Analysis

Since the RO did not assign the 50 percent evaluation for the 
veteran's bilateral foot disability back to the date of 
claim, January 10, 1997, three issues must be adjudicated: 
(1) entitlement to an evaluation in excess of 10 percent for 
hallux valgus of the left foot with hammertoes and claw foot 
prior to September 18, 2000; (2) entitlement to an evaluation 
in excess of 10 percent for hallux valgus of the right foot 
with hammertoes and claw foot prior to September 18, 2000; 
and (3) entitlement to an evaluation in excess of 50 percent 
for bilateral hallux valgus with hammertoes and claw foot 
since September 18, 2000.  For the reasons set forth below, 
the Board finds that the preponderance of the evidence is 
against each of these claims. 

A.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  The intended 
effect of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

After reviewing the claims file, the Board finds that there 
has been compliance with the assistance provisions of the 
VCAA.  Following the Board's June 2000 remand, the veteran 
was afforded two VA compensation examinations.  It also 
appears that all relevant medical records have been obtained.  
The record contains four examination reports, each of which 
includes findings pertaining to his bilateral foot 
disability.  The Board concludes, moreover, that the 
discussions in the Statement of the Case, issued in March 
1999, and Supplemental Statement of the Case, issued in 
October 2001, have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefits sought.  As such, 
compliance with VA's notification requirements has been met, 
and an additional remand would serve no useful purpose.  

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that the veteran's appeal will not be 
adversely affected merely because the RO has not had a chance 
to apply the new provisions in adjudicating these claims.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The Board therefore finds that disposition 
of the veteran's claims at the present time is appropriate.

B.  Entitlement to an Evaluation In Excess of 
10 Percent for Right and Left Foot Disabilities 
Prior to September 18, 2000

The Board points out that the veteran's claims stem from his 
disagreement with the initial rating assigned following a 
grant of service connection.  Therefore, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staging."  See Fenderson v. 
West, 12 Vet. App. 119, 125-127 (1999).  Under these 
circumstances, the VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disabilities from the effective date of service 
connection to the present.  Fenderson, 12 Vet. App. at 125-
127; see also 38 C.F.R. § 4.2 (ratings to be assigned "in 
the light of the whole recorded history.")  The Board finds 
that all relevant evidence has been obtained and that no 
further duty is required under the VCAA.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990). 

Disabilities of the feet are governed by the provisions of 
38 C.F.R. § 4.71a, DCs 5276 through 5284 (2001).  Several 
disabilities listed in this portion of the rating schedule 
are expressly denoted as "unilateral," see, e.g., DCs 5280, 
5281 and 5282, while other disabilities are rated the same 
regardless of whether the disability present is unilateral or 
bilateral.  See, e.g., DC 5279.  Still, other disabilities 
are given one rating if the condition is unilateral and a 
different rating if the condition is bilateral.  See, e.g., 
DCs 5276 and 5278.

The RO initially assigned a separate 10 percent evaluation 
for each foot disability under DCs 5278 and 5280.  The Board 
notes that an evaluation higher than 10 percent is not 
provided for under DC 5280.  Therefore, the Board need only 
consider DC 5278.  Under this code provision, a 10 percent 
evaluation is assigned for acquired bilateral claw foot (pes 
cavus) where the great toe is dorsiflexed, where there is 
some limitation of dorsiflexion at the ankle, and where there 
is definite tenderness under the metatarsal heads.  The next 
higher evaluation of 30 percent is warranted for acquired 
bilateral pes cavus with all toes tending to dorsiflexion, 
limitation of dorsiflexion at the ankle to right angle, 
shortened plantar fasciae, and marked tenderness under the 
metatarsal heads.  The highest evaluation of 50 percent 
requires evidence of marked contraction of plantar fasciae 
with dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity.  See 38 C.F.R. 
§ 4.71a, DC 5278.

Applying the criteria of Diagnostic Code 5278 to the facts of 
this case, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 for each 
right and left foot disability for the entire period since 
the initial grant of service connection until September 18, 
2000.  During this period, the evidence of record simply does 
not show that either foot disability was manifested by all 
toes in dorsiflexion, limitation of dorsiflexion at the ankle 
to right angle, shortened plantar fasciae, or marked 
tenderness under the metatarsal heads.  In this regard, when 
examined in August 1997, the only significant symptoms 
involved clawing and callus formation of the 2nd toes and 
great right toe.  When examined in April 1998, range of 
motion testing for the right foot showed dorsiflexion to 4 
degrees past neutral and plantar flexion to 40 degrees, while 
the left foot demonstrated dorsiflexion to neutral and 
plantar flexion to 35 degrees.  These findings simply do not 
reflect that either foot was productive of limitation of 
dorsiflexion at the ankle to right angle.  Furthermore, the 
clinical evidence does not show, nor has the veteran alleged, 
that all of the toes are dorsiflexed.  The August 1998 
examination report noted that both feet demonstrated a mallet 
toe deformity of the 2nd toe and a hammer toe deformity at 
the 3rd, 4th and 5th toes.  No hammertoe deformity was noted at 
either great toe, thereby precluding a finding that all toes 
were in the dorsiflexed position.  Accordingly, the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for each of the veteran's right and left 
foot disabilities since the initial grant of service 
connection until September 18, 2000. 

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under  38 C.F.R. §§ 4.40 and 4.45.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40; 
see also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  The 
Court has held that section 4.40 did not require a separate 
rating for pain but provided guidance for determining ratings 
under other Diagnostic Codes assessing musculoskeletal 
function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

In this case, there is no evidence prior to September 18, 
2000, that either foot experienced functional loss due to 
pain that would require consideration of an evaluation higher 
than 10 percent.  Neither foot had any pain, swelling or 
other problems when examined in March 1997.  In April 1998, 
the veteran was able to ambulate on his heels and toes, 
albeit with some decrease in balance.  The left foot 
exhibited dorsiflexion to neutral and plantar flexion to 35 
degrees, while the right foot exhibited dorsiflexion to 4 
degrees past neutral and plantar flexion to 40 degrees.  
Accordingly, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
have been considered, as mandated by DeLuca, supra, but do 
not provide a basis for higher ratings under these 
circumstances.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for an evaluation 
higher than 10 percent for his right and left foot 
disabilities.  Given this conclusion, the doctrine of 
reasonable doubt need not be considered.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56. 

C.  Entitlement to an Evaluation In Excess of 50 
Percent for a Bilateral Foot Disability From 
September 18, 2000

The RO assigned a combined 50 percent evaluation for the 
veteran's bilateral pes cavus, bilateral hallux valgus and 
hammertoes, effective September 18, 2000.  The RO explained 
that findings contained in the VA examination performed on 
that date first showed that the veteran's bilateral foot 
disability warranted a 50 percent evaluation under DC 5278.  

The Board points out that the RO properly determined that a 
combined 50 percent evaluation was warranted for both feet 
rather than assigning separate 50 percent evaluations for 
each foot, as separate evaluations are precluded under this 
particular DC if the condition is bilateral.   A 50 percent 
evaluation is also the maximum rating provided under DC 5278, 
and no other code provision provides an evaluation in excess 
of 50 percent for a foot disability.  

The Board has considered the argument advanced by the 
veteran's representative that a separate evaluation is 
warranted under DC 5276 (flatfoot) in addition to the 
evaluation in effect under DC 5278.  The Board disagrees, as 
this would violate the rule against pyramiding.  Pyramiding, 
which is the evaluation of the same disability under 
different diagnostic codes, is to be avoided when evaluating 
a veteran's service-connected disabilities.  See 38 C.F.R. § 
4.14.  It is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit ratings under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  In this case, 
however, it would be impossible to separate the 
symptomatology associated with the veteran's claw foot from 
his pes planus (flatfoot).  Further, the June 2001 VA 
examiner indicated that the veteran did not have flat feet, 
but rather a pes cavus type foot and that flat feet was not 
the problem.  In short, there is simply no code provision 
that  provides a schedular evaluation in excess of 50 
percent. 

Nevertheless, in exceptional cases where the schedular 
evaluation is found to be inadequate, pursuant to 38 C.F.R. § 
3.321(b)(1), the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration 

of an extraschedular evaluation commensurate with 
the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these 
exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.  
 
See also Veterans' Medical Programs Amendments of 1992, Pub. 
L. No. 102-405,   § 302(b), 106 Stat. 1972 (1992).  

The RO did not discuss whether an extraschedular evaluation 
is warranted in this case, apparently because the veteran has 
not alleged nor presented any evidence showing that his foot 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board agrees, and finds that it also need not 
discuss whether an extraschedular evaluation is warranted.  

In Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), the Court 
held that, in the absence of "evidence of 'an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of         § 
3.321(b)(1)." see also Johnson v. Brown, 10 Vet. App. 80, 89 
(1997) (Steinberg, J., concurring) (quoting VAOPGCPREC 6-96 
(Aug. 16, 1996), as follows: "Where the claimant has not 
expressly raised the issue of entitlement to a rating under 
section 3.321(b)(1) . . ., the Board will be required to 
address the issue only if the evidence and argument before 
the Board reasonably indicated that [that] regulation[ ] [is] 
potentially applicable."). 

In this case, the Board finds no evidence in the record that 
the veteran's foot disability presents such an exceptional 
case where the schedular evaluation is inadequate.  Neither 
the veteran nor his representative has indicated that his 
foot disability has markedly interfered with employment or 
required extensive periods of hospitalization.  The most 
recent hospitalization report of record is the operative 
report of 1991 when the veteran underwent a resection.  The 
veteran also told an examiner in 1998 that he had been 
retired for over fifteen years.  Hence, no possibly implied 
extraschedular-rating claim is presently before the Board at 
this time.   

In conclusion, the Board finds that there is no basis to 
grant an evaluation in excess of 50 percent for the veteran's 
bilateral foot disability since September 18, 2000.  Sabonis 
v Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive, the Board should deny the claim 
on the ground of the lack of legal merit or the lack of 
entitlement under the law).  Thus, the appeal is denied.







ORDER

An evaluation in excess of 10 percent for hallux valgus of 
the left foot with hammertoes and claw foot prior to 
September 18, 2002, is denied. 

An evaluation in excess of 10 percent for hallux valgus of 
the right foot with hammertoes and claw foot prior to 
September 18, 2002, is denied.

An evaluation in excess of 50 percent for bilateral pes 
cavus, bilateral hallux valgus and hammertoes from September 
18, 2002, is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

